Citation Nr: 1505020	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  14-00 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel





INTRODUCTION

The Veteran served on active duty from January 2000 to September 2000; February 2003 to July 2004; August 2005 to December 2005; January 2006 to September 2006; and August 2007 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that denied service connection for bilateral hearing loss and sleep apnea.  The July 2012 RO decision did not explicitly list tinnitus, but the issue was listed in the November 2013 statement of the case.  Regardless, the Veteran timely appealed tinnitus, and it is before the Board.

In November 2013, the RO granted service connection for sleep apnea.  As this is a complete grant of the benefit sought, this issue is no longer on appeal.

In his December 2013 substantive appeal, the Veteran requested a hearing.  He withdrew his hearing request in October 2014. 

The paper claims folder has been converted into an electronic record (efolder) within the Veterans Benefit Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has provided competent and credible reports of tinnitus beginning in service.  

2.  The most probative evidence indicates that the Veteran had a continuity of symptomatology for current bilateral hearing loss beginning in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(2014).

2.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the decision is fully favorable to the Veteran, discussion of VA's duties to provide notification and assistance is not necessary.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.").  VA has a policy that sensorineural hearing loss is deemed an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Tinnitus

Service treatment records (STRs) do not show complaints about recurrent tinnitus; however, the Veteran was enrolled in a hearing conservation program due to occupational noise exposure.  From December 2008 through December 2010, STRs reflect that he had several episodes of otitis affecting both ears.  

January 2011 medical records list subjective tinnitus as a chronic problem.  

February 2012 VA primary care treatment records reflect complaints about "severe" ringing in the left ear, which had been ongoing for "several years." 

The June 2012 VA tinnitus examination report states that the Veteran had an onset of tinnitus in his left ear in 2009.  The examiner expressed a negative medical opinion without a clear explanation. 

In this case, the Veteran is competent to identify current tinnitus and his history of it due to the readily observable nature of the disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He was treated for otitis and enrolled in a hearing conservation program during service to establish in-service events.  The Veteran's reports about tinnitus beginning in service are generally credible and thus, probative.  Id.  The June 2012 VA examiner's opinion is not probative because he does not provide an adequate rationale.  The Board finds that the evidence above meets the three basic prongs of service connection and service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.  

Bilateral hearing loss

STRs show that the Veteran had periodic audiograms as part of a hearing conservation program.  

June 2012 VA audiology examination reflects that the Veteran had decreased hearing acuity in his left ear that met the threshold for VA defined hearing loss.  38 C.F.R. § 3.385.  The examiner diagnosed left ear sensorineural hearing loss and normal hearing for the right ear.  He reported that the left ear hearing loss was consistent with noise exposure; however, he expressed a negative opinion because it was unlikely to be related to in-service otitis.  

June 2013 VA audiogram show that the Veteran met VA defined hearing loss in his right ear since he exhibited hearing acuity greater than 25 decibels at the 2000, 3000, and 4000 hertz frequencies.  Id.  The newly submitted January 2015 audiogram also confirms bilateral hearing loss as defined by 38 C.F.R. § 3.385.

The Board finds that the evidence is sufficient to grant service connection for bilateral hearing loss.  STRs indicate that the Veteran needed monitoring for hearing loss due to noise exposure.  Less than two years after separation, the Veteran demonstrated left hearing loss that the audiologist related to noise exposure.  38 C.F.R. § 3.303(b).  The examiner did not provide an explanation for why he deemed that the left ear hearing loss was unrelated to the recent military noise exposure.  He then demonstrated right ear hearing loss approximately a year thereafter.  (June 2013 VA audiogram).  Given the military noise exposure history and relatively short time lapse from separation, a continuity of symptomatology has been demonstrated.  Service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.303(b).  



ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


